Exhibit CERTIFICATION FURNISHED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002, 18 U.S.C.SECTION 1350 The undersigned, Deborah C.Wright, is the Chairman and Chief Executive Officer of Carver Bancorp, Inc.(the “Company”). This certification is being furnished in connection with the filing by the Company of the Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2008 (the “Report”). I certify that: a) the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 (15U.S.C.78m(a) or 78o(d)); and b) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of the dates and for the periods covered by the Report. Date:August 14, 2008 /s/ Deborah C.Wright Deborah C.Wright
